Citation Nr: 0612303	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  05-18 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1969.

In an August 2004 decision, the RO, in pertinent part, 
granted service connection for bilateral hearing loss with an 
evaluation of 10 percent, effective from May 26, 2004.  In an 
October 2004 decision, the RO granted service connection for 
PTSD with a noncompensable evaluation, effective from May 25, 
2004.  The veteran appealed these decisions to the Board of 
Veterans' Appeals (Board), challenging the assigned 
evaluations.  In May 2005, while the veteran's appeal was 
pending, the RO increased the initial rating for PTSD to 10 
percent, effective from July 12, 2004.  (The RO adjusted the 
date for the award of service connection for PTSD from 
May 25, 2004, to July 12, 2004.  The veteran has not appealed 
the change in effective dates.)  Accordingly, the issues 
presented on appeal have been characterized as set forth 
above, on the title page. 


FINDINGS OF FACT

1.  The veteran has level IV hearing acuity in the right ear, 
and level III hearing in the left ear.

2.  The veteran's PTSD is manifested by occupational and 
social impairment due to symptoms that are more than mild or 
transient.  He generally functions satisfactorily with 
routine behavior, self-care, and normal conversation, but he 
also displays symptoms of blunt affect, intrusive 
recollections, sleep impairment with recurrent dreams, a 
severely restricted range of affect with profound psychic 
pain when confronted by intrusive memories, and a heightened 
sense of repression of wartime memories, including avoidance 
of media and events that trigger memories of the war.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.85, 4.86 
(2005).

2.  The criteria for the assignment of a 30 percent initial 
rating for PTSD have been met; but a rating in excess of 30 
percent is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an initial evaluation in excess of 10 
percent for service-connected hearing loss.  He contends that 
a higher evaluation is warranted because he wears hearing 
aids.

The veteran also seeks an initial evaluation in excess of 10 
percent for service-connected PTSD.  He contends that a 
rating of 30 percent is warranted, considering his social 
issues, and his having participated in 260 helicopter combat 
missions in Vietnam.

I.  Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.



A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify.  By 
letters dated in June 2004 and August 2004, VA informed the 
veteran of his and VA's respective duties for obtaining 
evidence, and requested that he send any evidence in his 
possession that pertained to his claims.  Further, in a May 
2005 statement of the case, the RO informed the veteran of 
the rating schedule provisions that were relevant to his 
claims, and provided him with an explanation as to why his 
claims had been denied.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, some of the required notice was not provided to 
the veteran until May 2005, after the RO entered it's August 
and October 2004 decisions on his claims.  Nevertheless, the 
veteran has now been provided with notice that is in 
compliance with the content requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  He has been afforded 
ample opportunity to respond to the notice, to submit 
evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary.  Additionally, the Board 
notes that while the RO did not notify the veteran about the 
criteria for award of an effective date, see Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), that 
issue is not before the Board.  Consequently, remand for re-
adjudication is not required.  

B. The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(c), (d) (2005).  This "duty to assist" 
contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment, and he has been afforded VA examinations in 
connection with each of the claims on appeal.  He has not 
identified, and/or provided releases for, any other relevant 
evidence that exists and can be procured.  The Board 
acknowledges that the veteran has requested that he be 
afforded additional VA examinations.  However, he has not 
alleged that either of his disabilities has worsened since 
the time of the prior examinations.  Further, it appears from 
the record that the examinations already conducted contain 
all of the information necessary for a proper evaluation of 
his disabilities.  No further development action is 
warranted.  

II.  The Merits of the Veteran's Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002  ); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

A.  Hearing Loss

Hearing loss is ordinarily rated on the basis of controlled 
speech discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2005).  The results of these tests are charted on Table VI, 
as set out in the Rating Schedule, to determine the 
appropriate Roman numeral designation (I through XI) to be 
assigned for the hearing impairment in each ear.  These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id.  See, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(indicating that evaluations of hearing loss are determined 
by a "mechanical application" of the rating schedule).  

Certain patterns of hearing loss are evaluated somewhat 
differently.  The provisions relating to these alternative 
methodologies apply when the examiner certifies that use of 
the speech discrimination test is not appropriate; when the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more; or when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  Id. §§ 4.85(c), 4.86.

In the present case, the Board finds that the preponderance 
of the evidence is against the assignment of an initial 
rating in excess of 10 percent for the veteran's bilateral 
hearing loss.  The disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designation assigned after audiometry 
results are obtained.  Hence, the Board is required to make 
its determination with respect to the schedular rating on the 
basis of the results of the audiology studies of record.  See 
Lendenmann v. Principi, supra.  In other words, the Board is 
bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

There are two medical reports of record that contain speech 
discrimination and puretone audiometry data relative to the 
veteran's impairment; the report of a May 1999 private 
examination, and the report of a July 2004 VA examination.  
The Board notes that it is not clear that the speech 
discrimination scores in the private examination report are 
Maryland CNC, as required by VA regulation.  However, 
assuming they are, the results are included in the discussion 
below.  
 
The record shows that private audiometric testing in May 1999 
revealed puretone thresholds of 50, 60, 60, and 60 decibels 
in the veteran's right ear, and 50, 70, 80, and 90 decibels 
in his left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  (The average of these thresholds is 58 for the 
right ear and 73 for the left ear.)  Additionally, the 
veteran had speech discrimination scores of 88 percent for 
the right ear, and 68 percent for the left ear.  Under the 
applicable criteria and Table VI, these results correspond to 
level III acuity for the right ear, and level VI acuity for 
the left ear, which warrants no more than a 10 percent rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

When the veteran was examined by VA in July 2004, audiometric 
testing revealed puretone thresholds of 55, 60, 65, and 65 
decibels in his right ear, and 50, 55, 75, and 80 decibels in 
his left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  (The average of these thresholds is 61 for the 
right ear and 65 for the left ear.)  Additionally, he had 
speech discrimination scores of 94 percent for the right ear, 
and 90 percent for the left ear.  Under the applicable 
criteria and Table VI, these results correspond to level III 
acuity for the left ear.  As for the right ear, because he 
had puretone thresholds of 55 decibels or more at each of the 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz), 
he has an "exceptional" pattern of hearing impairment as 
defined in 38 C.F.R. § 4.86(a) (2005).  Application of the 
puretone threshold average for the right ear to Table VIA 
corresponds to a level IV hearing acuity in that ear.  These 
results (level III in the left ear, and level IV in the 
right) likewise warrant no more than a 10 percent rating 
under Table VII.

Neither of the audiometric reports of record demonstrate 
entitlement to a rating in excess of 10 percent.  
Accordingly, as the preponderance of the evidence is against 
the claim, the claim must be denied.

B.  PTSD

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  A 10 
percent rating is warranted if the disorder is manifested by 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or if symptoms are controlled by continuous 
medication.

A 30 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name. Id. 
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) 
(indicating that the Secretary's use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation).

In connection with his claim for service-connected PTSD, the 
veteran was afforded a VA psychiatric examination in 
September 2004, which included a preliminary social and 
industrial survey by a social worker.  The social worker 
noted, among other things, that the veteran's PTSD symptoms 
included intrusive recollections, recurrent distressing 
dreams, and hypervigilance, the frequency of which related to 
the level of stress in his life.  The veteran reported that 
anticipation of the interview and examination had caused a 
great deal of stress, with distressful recollections.  The 
social worker observed a severe psychologic reactivity which 
made it difficult for the veteran to discuss his 
recollections without crying.  The veteran generally had 
suppressed the traumatic events he experienced in Vietnam, 
and avoided watching TV news, or movies, about war.  

The veteran reported that he had worked steadily since 
leaving service, with no significant periods of unemployment.  
He initially worked for a refrigerator company for 8 years, 
then at a fiberglass company for 23 years where he became 
plant manager.  He currently worked for a power boat company 
for 3 years, making a $50,000 annual salary.  He worked long 
hours, and felt this helped suppress distressing memories of 
Vietnam.  He reported that he had managed his finances well, 
that his home was owned free and clear, that he had always 
paid in full for his cars, and that he had not purchased 
anything unless it was needed. 

The veteran reported that he and his wife had been married 
for more than 30 years, since 1972.  He said he was a heavy 
drinker after service, but after he was married, he became a 
moderate social drinker.  He spoke extremely well of his 
wife, and noted how he owed her his life for having stuck by 
him.  They had two grown children, a married son with one 
grandchild, and a daughter.  Both were college educated, and 
have responsible jobs.  He and his wife attend flea markets 
and garage sales, but he tends to avoid crowds.  They have 
taken a cruise in the past few years, and he fishes, hunts, 
and does taxidermy.  He said he is always busy, and when not 
occupied with other pastimes, he works on his farm.  In 
recent years he has renewed his relationship with his three 
younger brothers who live in California, and has enjoyed 
visiting them.  He has one close friend, whom he sees 
periodically.  In past years he was very involved in 
community activities, and the lives of his family.  He 
participated in civic organizations, parent/teacher 
conferences, little league, soccer, and coached his son's 
team.  He still is involved in civic organizations, but not 
as much in the past.  He noted that the older he has become, 
he has tended to be less involved.  The social worker 
concluded his report with the observation that, in view of 
the high degree of psychic pain exhibited by the veteran when 
faced with recollections of the traumatic events he 
experienced in Vietnam, he continues to suffer to a profound 
degree, and much more than his work record and employment 
success indicate.

The VA psychiatric examiner observed that the veteran was 
neatly dressed with good hygiene.  He appeared alert and 
oriented.  His affect was slightly blunted, and his mood was 
congruent.  His flow of thought was goal directed with no 
delusions or hallucinations.  His eye contact was good, with 
fair interaction in the session.  He had no suicidal or 
homicidal thoughts, ideation, plan, or intent.  He was 
oriented to person, place, and time.  He exhibited no long-
term or short-term memory loss, although he consciously 
attempted to repress all memories of Vietnam.  He exhibited 
no obsessive or ritualistic behavior.  The rate and flow of 
his speech was soft, relevant, and logical.  He did not 
report panic attacks.  His mood was blunted, but at times 
sad.  He cried when he talked about his friends who were 
killed.  His impulse control was not impaired, and his sleep 
impairment was very minimal.  He reported experiencing 
recurrent dreams of Vietnam.  

The examiner diagnosed the veteran as suffering from PTSD, 
noting the veteran showed behavioral, cognitive, social, and 
affective changes attributable to serial stress combat 
exposure.  Specific symptoms noted by the examiner included 
re-experiencing trauma in the form of recurrent dreams, 
social avoidance of crowds because they made him anxious, 
affective numbing toward anyone except his family, marked 
startle response with heightened physiological arousal, and 
disillusionment and demoralization about his role in Vietnam, 
and why it was not accepted better by the public.  The 
examiner noted that the onset of the veteran's PTSD symptoms 
had been delayed until about ten years after the end of the 
Vietnam War, due to his repression.  Frequency of symptoms 
had been about two to three times a week ever since that 
time, with moderate severity.  A global assessment of 
functioning (GAF) score of 66 was assigned because the 
examiner felt the veteran showed moderate symptoms in the 
area of social and effective functioning, that most stressors 
were specific reactions to psychosocial stressors, and that 
he did not see the veteran as being seriously impaired by his 
PTSD.  The examiner noted further that the veteran had 
adapted very well to his PTSD, as revealed by his employment 
history, and his marital life, but not in his social or 
recreational life.  

In view of the foregoing, the Board concludes that the 
veteran exhibits symptoms which are more closely equivalent 
to those that would warrant a 30 percent evaluation under the 
applicable criteria.  While recognizing that the veteran has, 
in spite of the severe war time traumas he has experienced, 
effectively achieved what most would describe as a good and 
successful life in his career and marriage, the Board finds 
that the record shows he suffers some occupational and social 
impairment due to his PTSD.  While he generally functions 
satisfactorily, with routine behavior, self-care, and normal 
conversation, he also displays symptoms of blunt affect, 
anxiety, intrusive recollections, sleep impairment with 
recurrent dreams, a severely restricted range of affect when 
confronted by intrusive memories of the war, avoidance of 
media and events that trigger memories of the war, and a 
heightened sense of repression of wartime memories fueled by 
activities, i.e., engaging in long work hours, community 
service, and pastimes.

A schedular rating in excess of 30 percent is not warranted, 
however.  The veteran does not exhibit anything approximating 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short-term and long-term memory; impaired 
judgment; impaired abstract thinking; or disturbances of 
motivation and mood.  Nor does he exhibit illogical speech, 
near-continuous panic or depression, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance and hygiene, or difficulty in adapting to 
stressful circumstances.  The preponderance of the evidence 
is against the assignment of a higher schedular rating.
 
C.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2005).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether either of the veteran's 
claims should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems with hearing loss or PTSD, and 
there is nothing in the record to suggest that his disability 
picture in either case is so exceptional or unusual as to 
render impractical the application of the regular schedular 
standards.


ORDER

Entitlement for an initial rating in excess of 10 percent for 
hearing loss is denied.

A 30 percent rating is granted for PTSD, subject to the law 
and regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


